             Case 1:20-cv-04558-JMF Document 37 Filed 06/16/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
WANDA WILSON,                                                          :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-CV-4558 (JMF)
                  -v-                                                  :
                                                                       :           ORDER
JPMORGAN CHASE BANK N.A. et al.,                                       :
                                                                       :
                                      Defendants.                      :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        This case has been transferred from the District of New Jersey and assigned to the
undersigned. Unless and until the Court orders otherwise, all dates and deadlines shall remain in
effect notwithstanding the case’s transfer, except that any currently scheduled conference or oral
argument with the Court is adjourned pending further order of the Court. All counsel must
familiarize themselves with the Court’s Individual Rules, which are available at
https://nysd.uscourts.gov/hon-jesse-m-furman.

         It is hereby ORDERED that no later than June 23, 2020, the parties shall file on ECF a
joint letter, described below, updating the Court on the status of the case. The joint letter shall
not exceed five (5) pages, and shall provide the following information in separate paragraphs:

        1.       Names of counsel and current contact information, if different from the
                 information currently reflected on the docket;

        2.       A brief statement of the nature of the case and/or the principal defenses thereto;

        3.       A brief explanation of why jurisdiction and venue lie in this Court. In any action
                 in which subject matter jurisdiction is founded on diversity of citizenship pursuant
                 to Title 28, United States Code, Section 1332, the letter must explain the basis for
                 the parties’ belief that diversity of citizenship exists. Where any party is a
                 corporation, the letter shall state both the place of incorporation and the principal
                 place of business. In cases where any party is a partnership, limited partnership,
                 limited liability company, or trust, the letter shall state the citizenship of each of
                 the entity’s members, shareholders, partners, and/or trustees. See, e.g.,
                 Handelsman v. Bedford Vill. Assocs. L.P., 213 F.3d 48 (2d Cir. 2000).

        4.       A statement of all existing deadlines, due dates, and/or cut-off dates;

        5.       A statement of any previously scheduled conference dates with the Court that
                 have not yet occurred and the matters that were to be discussed;
            Case 1:20-cv-04558-JMF Document 37 Filed 06/16/20 Page 2 of 2



       6.       A brief description of any outstanding motions, including the date of the motion
                and the nature of the relief sought;

       7.       A statement and description of any pending appeals;

       8.       A detailed statement of all discovery undertaken to date, including how many
                depositions each party has taken and what, if any, discovery remains that is
                essential for the parties to engage in meaningful settlement negotiations;
       9.       A list of all prior settlement discussions, including the date, the parties involved,
                and the approximate duration of such discussions, if any;

       10.      A statement of whether the parties have discussed the use of alternate dispute
                resolution mechanisms and indicating whether the parties believe that (a) a
                settlement conference before a Magistrate Judge; (b) participation in the District’s
                Mediation Program; and/or (c) retention of a privately retained mediator would be
                appropriate and, if so, when in the case (e.g., within the next sixty days; after the
                deposition of plaintiff is completed; after the close of fact discovery; etc.) the use
                of such a mechanism would be appropriate;
       11.      An estimate of the length of trial; and

       12.      Any other information that the parties believe may assist the Court in advancing
                the case to settlement or trial, including, but not limited to, a description of any
                dispositive issue or novel issue raised by the case.

        If this case has been settled or otherwise terminated, counsel are not required to submit
such letter, provided that a stipulation of discontinuance, voluntary dismissal, or other proof of
termination is filed on the docket prior to the deadline, using the appropriate ECF Filing Event.
See SDNY ECF Rules & Instructions §§ 13.17-13.19 & App’x A, available at
https://nysd.uscourts.gov/electronic-case-filing. In accordance with the Court’s Individual Rules
and Practices, requests for extensions or adjournment may be made only by letter-motion filed
on ECF and must be received at least 48 hours before the deadline or conference. The written
submission must state (1) the original date(s); (2) the number of previous requests for
adjournment or extension; (3) whether these previous requests were granted or denied; (4)
whether the adversary consents and, if not, the reasons given by the adversary for refusing to
consent; and (5) the date of the parties’ next scheduled appearance before the Court. Unless
counsel are notified that a conference has been adjourned, it will be held as scheduled.

       SO ORDERED.

Dated: June 16, 2020                                  __________________________________
       New York, New York                                      JESSE M. FURMAN
                                                             United States District Judge




                                                  2
